NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-16777

                Plaintiff-Appellee,             D.C. Nos.
                                                2:10-cv-00836-APG
 v.                                             2:06-cr-00160-APG-RJJ -1

FALASHA ALI,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                              Submitted January 8, 2019**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Federal prisoner Falasha Ali appeals from the district court’s order denying

his 28 U.S.C. § 2255 motion to vacate his sentence. We have jurisdiction under 28

U.S.C. § 2253. Reviewing de novo, see United States v. Reves, 774 F.3d 562, 564

(9th Cir. 2014), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ali contends that his convictions for unarmed and armed bank robbery, in

violation of 18 U.S.C. § 2113(a) and (d), are not crimes of violence for purposes of

18 U.S.C. § 924(c). This argument is foreclosed. See United States v. Watson, 881
F.3d 782, 784-86 (9th Cir.), cert. denied, 139 S. Ct. 203 (2018) (federal unarmed

and armed bank robbery by force and violence, or by intimidation, are

categorically crimes of violence under the force clause of section 924(c)(3)(A)).

Ali asserts that Watson was wrongly decided, but as a three-judge panel, we are

bound by the decision. See Miller v. Gammie, 335 F.3d 889, 900 (9th Cir. 2003)

(en banc) (three-judge panel is bound by circuit precedent unless that precedent is

“clearly irreconcilable” with intervening higher authority).

      We treat Ali’s additional claims as a motion to expand the certificate of

appealability. So treated, the motion is denied. See 9th Cir. R. 22-1(e);

Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999).

      AFFIRMED.




                                          2                                  17-16777